On Petition to Eehear
E. W. Churchill has filed a petition to rehear, complaining that the Court overlooked the true meaning of Black v. Roberts, 172 Tenn. 20, 108 S.W. 2d 1097 and also Section 20-105, T.C.A.
The cases cited in the original opinion fully justify the conclusion of the Court. The case of Black v. Roberts, supra, has no application to the issue made on this appeal, nor has the Code Section referred to any application.
We find no new and persuasive authority cited by counsel and no additional argument is made as required by Eule 32 of this Court.
The petition to rehear is denied.